PER CURIAM:
James Calhoun-El appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint, denying his motion to amend the pleadings, and denying his motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See English v. Smith, No. CA-02-2729 (D. Md. filed June 3, 2003; entered June 4, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED